UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K ☑ Annual Report Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2013 ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-31905 CKX Lands, Inc. (Exact name of registrant as specified in its Charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0144530 (I.R.S. Employer Identification Number) 1508 Hodges Street Lake Charles, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337)493-2399 Securities registered pursuant to Section12(b) of the Act: Common Stock with no par value NYSE MKT Title of each class Name of each exchange on which registered Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐
